Case: 20-50646     Document: 00515999137         Page: 1     Date Filed: 08/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 30, 2021
                                  No. 20-50646
                                                                     Lyle W. Cayce
                                                                          Clerk

   Gregorio Amador,

                                                           Plaintiff—Appellant,

                                       versus

   Brian Wolfe, Deputy; Manuel Herrera, Deputy;
   Laurence Diamond,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-683


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Gregorio Amador brought suit under 42 U.S.C.
   § 1983 against three Bexar County Sheriff Deputies and Bexar County,
   alleging constitutional violations after a no-knock warrant was allegedly
   executed with excessive force. The district court granted summary judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50646      Document: 00515999137          Page: 2    Date Filed: 08/30/2021




                                    No. 20-50646


   on behalf of Defendants-Appellees. On appeal, Amador focuses only on what
   he alleges was an unconstitutional body cavity search. However, because he
   made various FED. R. CIV. P. 36 admissions that such a search did not occur,
   we AFFIRM the district court.
                                BACKGROUND
          On July 27, 2015, the Bexar County Sheriff’s Office gained
   information from a confidential informant linking Amador to the sale of
   heroin. In reliance on the confidential informant’s tip, law enforcement
   officers drafted an affidavit and search warrant for Amador’s residence. The
   affidavit stated that Amador had been identified by the confidential
   informant, he had a criminal history, and that the informant was aware of a
   heroin sale within the past 48 hours conducted by Amador. The search
   warrant identified Amador and directed officers to “enter immediately and
   search” his residence for “controlled substances,” and it ordered the “arrest
   [of] all parties found on the premises from making their escape, where the
   parties are found to be in possession of . . . [heroin].” Officers were further
   directed to “seize any items used in the sale, packaging, weighing or ingestion
   of illegal narcotics or items deemed to be contraband . . . and any monies
   derived from the sale of controlled substances of any property purchased
   from the proceeds of the sale and any narcotic ledgers.”
          On July 29, 2015, eight Bexar County Sheriff’s deputies—Officer B.
   Wolfe, Officer M. Herrera, Lieutenant Goodell, Officer M. Terrazas, Officer
   L. Diamond, Officer T. Harrington, Officer J. Maher, and Officer R. Yanez—
   executed the search warrant. The deputies entered Amador’s residence and
   found Amador, Ashley Lasoya, and three children. The minor children were
   removed from the living room and taken to their bedroom before the search
   started. Deputies brought Amador and Lasoya to the living room and read
   the search warrant and Miranda rights. During the search, deputies located




                                         2
Case: 20-50646      Document: 00515999137           Page: 3    Date Filed: 08/30/2021




                                     No. 20-50646


   a scale, grinder, lactose, and additional materials, at the direction of Amador,
   and additional materials consistent with the packaging and weighing of
   narcotics, specifically heroin.
          After locating the drug paraphernalia, the deputies observed Amador
   wearing two pairs of gym shorts and a pair of boxers and noticed Amador
   making “movement of appearing to stuff something behind him.” Deputies
   Herrera and Wolfe took Amador to a private bedroom to search him for
   narcotics. The deputies retrieved 13 baggies of heroin (11.1 grams) from his
   person, hidden in his shorts between his buttocks. Amador was arrested,
   placed in a patrol car, and transported to the magistrate’s office for booking.
          On August 2, 2016, a Bexar County Grand Jury indicted Amador for
   possession of heroin and possession with the intent to deliver heroin.
   However, the state dismissed the criminal case against Amador for
   insufficient evidence on January 11, 2017.
          Six months later, Amador filed his original complaint pursuant to
   42 U.S.C. §§ 1983 and 1988 naming as defendants six of the deputies and the
   Bexar County Sheriff’s Office, the Bexar County Sheriff, and Bexar County.
   On February 9, 2018, Amador filed his First Amended Complaint, and
   Defendants soon filed a Motion to Dismiss. The district court granted
   Defendants’ motion in part and denied it in part. Specifically, the court
   dismissed:
          (i) Plaintiff Amador’s § 1983 false arrest claim, (ii) Plaintiff Amador’s
          § 1983 false imprisonment claim, (iii) Plaintiffs’ § 1983 ‘federal’ IIED
          claims, (iv) Plaintiff Amador’s state law false arrest claim, (v) Plaintiff
          Amador’s state law false imprisonment claim, (vi) Plaintiffs’ state law
          IIED claims, (vii) Plaintiffs’ bystander liability claims, and
          (viii) Plaintiffs’ municipal-liability claims.
   The district court further dismissed Defendants Goodell, Terrazas,
   Harrington, Maher, Yanez, Bexar County Sheriff’s Office, and the Sheriff




                                           3
Case: 20-50646        Document: 00515999137        Page: 4   Date Filed: 08/30/2021




                                    No. 20-50646


   from the suit and permitted Amador 14 days to file an amended complaint.
   On September 16, 2018, Amador did so, reasserting claims against Deputy
   Wolfe, Deputy Herrera, Deputy Diamond, and Bexar County.
          About a year later, Defendant Wolfe timely served Plaintiffs with
   requests for admission.     Amador did not respond.        Most relevant, in
   admissions 15-19, the Defendants asked Amador to admit that a body cavity
   search had not occurred.
          In February 2020, Defendants moved for summary judgment.
   Amador’s opposition to Defendants’ summary judgment motion filed a
   month later did not mention the Rule 36 admissions at all. Because Amador
   did not respond to the defendants’ admissions, or ask the district court to
   withdraw them, the court deemed them admitted.             The district court
   therefore granted summary judgment and dismissed the claims against
   Defendants with prejudice. Amador timely appealed; in this court he has
   focused only on arguing that a cavity search occurred and constituted
   excessive force.
                           STANDARD OF REVIEW
          We review the motion for summary judgment de novo, and we apply
   the same standard as the district court, viewing the evidence in the light most
   favorable to the nonmovant. First Am. Title Ins. Co. v. Cont’l Cas. Co.,
   709 F.3d 1170, 1173 (5th Cir. 2013). Summary judgment is appropriate where
   “there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” FED. R. CIV. P. 56(a). Courts do not
   disfavor summary judgment, but, rather, look upon it as an important process
   through which parties can obtain a “just, speedy and inexpensive
   determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327,
   106 S. Ct. 2548, 2555 (1986). A party asserting that there is no genuine




                                         4
Case: 20-50646         Document: 00515999137       Page: 5   Date Filed: 08/30/2021




                                    No. 20-50646


   dispute as to any material fact must support its assertion by citing to
   particular parts of materials in the record. FED. R. CIV. P. 56(c)(1)(A).
                                  DISCUSSION
          The issue before the court is whether the district court erred in
   granting Defendants’ motions for summary judgment. Amador asserts that
   summary judgment should not have been granted because he had video
   statements suggesting a body cavity search may have occurred. These
   statements, however, cannot overcome the Rule 36 admissions.
          Amador sealed his fate by never answering or seeking to withdraw the
   Defendant’s requested admissions concerning the cavity search. Admissions
   “are conclusive as to the matters admitted [and] cannot be overcome at the
   summary judgement stage by contradictory affidavit testimony or other
   evidence in the summary judgment record.” In re Carney, 258 F.3d 415, 419–
   20 (5th Cir. 2001) (noting that an appellant who failed to seek withdrawal of
   admissions in the district court “cannot make such a motion for the first time
   on appeal”).
          In its order granting summary judgment for Defendants, the district
   court made clear that it was aware of the recorded statements and recognized
   that Amador had presented evidence to support his contention. But the court
   decided that the text of Rule 36 and this court’s precedent prevented it from
   considering evidence that contradicted the deemed admissions. “Rule 36
   admissions, whether express or by default, are conclusive as to the matters
   admitted.” Id. at 420 (citing Dukes v. S.C. Ins. Co., 770 F.2d 545, 548–49
   (5th Cir. 1985)).




                                          5
Case: 20-50646        Document: 00515999137             Page: 6      Date Filed: 08/30/2021




                                         No. 20-50646


           Amador cites no authority to support his assertion that other
   statements—even if they constitute judicial admissions 1—override Rule 36
   admissions or create a fact issue that would preclude summary judgment.
   For our litigation system to work effectively, litigants must comply with the
   Federal Rules of Civil Procedure. Amador did not deny the admissions.
   Amador complains that the district court should not have rendered summary
   judgment based on the default admissions, but he also never moved the court
   to withdraw the admissions. Similarly, Amador argues that the court should
   have deferred granting summary judgment because the “dueling
   admissions” created a factual issue, but he cites no authority in support of
   this argument. Accordingly, the district court did not err by following the
   text of Rule 36 and this court’s precedent in granting summary judgment for
   Defendants.
                                     CONCLUSION
           Amador’s Rule 36 admissions that no body cavity search occurred are
   conclusive for summary judgment purposes and in this appeal.                        The
   judgment of the district court is AFFIRMED.



           1
             These statements are not judicial admissions. They are at most evidentiary
   admissions. An evidentiary admission “is ‘merely a statement of assertion or concession
   made for some independent purpose,’ and it may be controverted or explained by the party
   who made it.” Mays v. Dir., Office of Workers’ Comp. Programs, 938 F.3d 637, 647 (5th Cir.
   2019) (quoting Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474, 476-77 (5th Cir. 2001)).
   Defendants argue that the video was made for a wholly independent purpose: To
   document the fact that heroin had been recovered from Amador for the purpose of
   criminally prosecuting him. See In re McLain, 516 F.3d 301, 308 (5th Cir. 2008) (a
   “statement of assertion or concession made for some independent purpose” is not a
   judicial admission, but an “evidentiary admission” which “may be controverted or
   explained by the party” who made it). As such, Defendants correctly contend, the
   statements are not judicial admissions, but, at most, evidentiary, which does not serve to
   remove a fact from contention and which “may be controverted or explained by the party”
   who made it. McLain, 516 F.3d at 308.




                                               6